DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Gotkin on 5/25/2022.

The application has been amended as follows: 
Amend claim 1 as follows:
1. (Currently Amended) An oil sludge pyrolysis device, comprising an outer cylinder body and an inner cylinder body, and a spiral conveyor belt being provided on an inner wall of the inner cylinder body, wherein:
the inner cylinder body has a circular cross section,
a plurality of thermally conductive pipes are provided on the spiral conveyor belt, 
three or more of the plurality of thermally conductive pipes are evenly arranged on each screw pitch of the spiral conveyor belt such that each of said three or more of the plurality of thermally conductive pipes forms a separate chord of the circular cross section, 
the plurality of thermally conductive pipes are arranged along a rotation direction of the spiral conveyor belt, 
the plurality of thermally conductive pipes are hollow pipes, 
the plurality of thermally conductive pipes are connected with a hot air chamber, and
the hot air chamber is arranged between the outer cylinder body and the inner cylinder body.

Note: The above amendments are supported at least by Figures 1 and 2. 

Allowable Subject Matter
Claims 1 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is drawn to a device for the pyrolysis of oil sludge.
The closest prior art of record is Wolfe (US 2008/0149471).
Wolfe is silent to a device comprising “a plurality of thermally conductive pipes are provided on the spiral conveyor belt, three or more of the plurality of thermally conductive pipes are evenly arranged on each screw pitch of the spiral conveyor belt such that each of said three or more of the plurality of thermally conductive pipes forms a separate chord of the circular cross section,” as is required by claim 1. Note: In the context of the claims, the term “chord” is understood to refer to a geometric chord, i.e. a straight line segment whose endpoints both lie on a circular arc.  
There is no prior art of record which cures the deficiencies of Wolfe.
In view of the above, Claim 1 and its dependents are novel and non-obvious over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772